DETAILED ACTION
WITHDRAWN OBJECTIONS
1.	The objection to Claim 33, of record on page 2, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 102
2.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3. 	Claims 1 — 3, 8, 10 – 12, 14 – 15, 17 — 20, 23, 25 — 26 and 33 are rejected under 35
U.S.C. 102(b) as being anticipated by Zhang (U.S. Patent No. 7,834,089 B2).
With regard to Claim 1, Zhang discloses a packaging film (column 11, lines 36 — 40) with gas barrier properties (column 10, lines 50 — 59) comprising an outer layer that is EVOH and an inner layer that is a sealant and a layer between the outer layer and inner layer that is a tie
layer (modified EVOH / tie / sealant; column 11, lines 10 — 20); the tie layer is therefore an inner layer; the film is retorted (heat sterilization; column 14, lines 26 — 30) and the outer layer does not degrade because it is heat — resistant (column 14, lines 26 — 30) and does not melt at 120 degrees Celsius because the melting point is 183 degrees Celsius (column 15, lines 52 — 57); the EVOH is therefore a retortable grade EVOH. The claimed aspect of being ‘for food packaging’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02.
With regard to Claim 2, one or more inner layers that are EVOH layers are alternatively
disclosed (column 10, lines 50 — 59). An EVOH layer is therefore separated from the outer layer by one of the inner layers.
With regard to Claim 3, one or more inner layers that are polyamide layers are
alternatively disclosed (column 10, lines 50 — 59). A polyamide layer is therefore separated from the outer layer by one of the inner layers.
With regard to Claim 8, an outer layer that is oriented is disclosed (column 9, line 64).
With regard to Claim 10, a thickness of 3 mils is disclosed (column 17, lines 4 — 6).
With regard to Claim 11, the claimed oxygen transmission rate is disclosed (oxygen
permeation value; column 16, lines 33 — 50).
With regard to Claim 12, printed indicia is disclosed (column 11, lines 36 — 40).
With regard to Claims 14 — 15, the sealing layer is therefore located on an opposite side
of the EVOH inner layer from the outer layer.
With regard to Claim 17, the sealing layer comprises polyethylene (column 1, lines 28 —
33).
With regard to Claims 18 — 19 and 23, a film that is thermoformable is disclosed
(column 11, lines 48 — 50).
With regard to Claim 20, the claimed aspect of “coextruded’ is a product — by — process. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 25, a retortable container is disclosed (column 11, lines 41 — 42).
With regard to Claims 26 and 33, the container is a pouch comprising a sidewall formed
from the film (column 12, lines 3 — 4), and no other components are required in the outer layer. The outer layer therefore comprises 100% retortable grade EVOH.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 4 — 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over by
Zhang (U.S. Patent No. 7,834,089 B2).
Zhang discloses a packaging film as discussed above. With regard to Claims 4 and 16, an
inner layer comprising a second inner layer comprising a polyamide and being in direct contact
with a tie layer that is in direct contact with the sealing layer is not disclosed. However, it would
have been obvious for one of ordinary skill in the art to provide for a second inner layer
comprising a polyamide and being in direct contact with a tie layer that is in direct contact with
the sealing layer, as inner layers comprising a tie layer and comprising polyamide are disclosed.
With regard to Claim 5, an EVOH inner layer in direct contact with the first and second
inner layers is not disclosed. However, it would have been obvious for one of ordinary skill in
the art to provide for an EVOH inner layer in direct contact with the first and second inner
layers, as the first inner layer and second inner layer are disclosed.

ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s  arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated February 28, 2022, that the EVOH disclosed by Zhang, if unmodified, would likely melt at 100 – 110 degrees Celsius, as shown by the abstract submitted by Applicant, which states that the melting point of EVOH changes during retort.
However, EVOH that is unmodified is not claimed, and it is not clear that EVOH that is unmodified is disclosed in the original specification. Furthermore, because the entire document has not been submitted by Applicant, it is not clear that the melting point of EVOH changes during retort in all situations, without exception. Applicant’s use of the term ‘likely,’  in fact, indicates a lack of certainty.
Applicant also argues on page 6 that polyamide is disclosed by Zhang.
However, as stated above, EVOH that is unmodified is not claimed. Furthermore, it is not clear that polyamide is required.
Applicant also argues, on page 7, that only conclusory statements were provided in the previous Action as to the obviousness of Claims 4 – 5 and 16.
However, inner layers comprising polyamide and EVOH are disclosed by Zhang, and a tie layer is additionally disclosed, and no sequence of layers is excluded. The claimed features would therefore have been obvious to one of ordinary skill in the art.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782